DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-14 were originally filled on April 03, 2019 and claimed priority on CN201811235992.0, which was filled on October 22, 2018. 
Information Disclosure Statement
The Information Disclosure Statements filed on:
May 24, 2019
November 17, 2019
November 02, 2020
 have been considered. An initialed copy of each Form 1449 is enclosed herewith.

Specification
The use of the terms “Bluetooth” and “Zig-Bee” on page 7 line 4, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Objections
Claim 11 is objected to because of the following informalities:  
It is unclear if applicant is saying that the dodge strategy is based on at least one of a shortest path algorithm, minimum moving energy, or shortest moving time algorithm, or if the applicant is saying that the dodge strategy is based on a shortest path algorithm and a minimum moving energy, or a shortest moving time algorithm. (For examination purposes, the examiner will interpret the claim to mean at least one of the three)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the memory unit records the environment. It is not clear how a memory unit would record a map of the environment without an actual sensing device being claimed to sense the environment.  Thus applicant would need the step of actually using a sensor to sense the environment so that the recording device can record the environment.  

The term "mainly used" in claim 9 is a relative term which renders the claim indefinite.  The term "mainly used" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Stating that the modified dodge vector is “mainly used” for dodging the second obstacle is indefinite. It is not clear what the applicant means by “mainly used”. The applicant has not defined the usage amount to be considered “mainly” and therefore, the claim is indefinite. (For examination purposes, the examiner will disregard the use of the term “mainly”)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corkum et al (US 20170066130 A1) (Hereinafter referred to as Corkum).

Regarding Claim 1, Corkum discloses an anti-collision method applied to a robot, the robot comprising a robotic limb (See at least Corkum Paragraph 0011, the arm segments are interpreted as the robotic limbs), an electric field sensor installed on the robotic limb (See at least Corkum Paragraph 0011, the electrodes are interpreted as the electric field sensors), and a motor used to move the robotic limb (See at least Corkum Paragraphs 0020-0021), the anti-collision method comprising following steps: 
a) sensing a variation of electric field over continuous time via the electric field sensor (See at least Corkum Paragraph 0025 and Figure 4, the changes in capacitance values across electrodes are interpreted as electric field variations and the graphs in Figure 4 shows the sensors are continuously recording capacitance values); 
b) determining a relative moving direction of a first obstacle when detecting the first obstacle by the variation of electric field (See at least Corkum Paragraph 0026, the relative direction is determined by comparing the changes in capacitance values of the different electrodes); 
c) generating motor control data corresponding to a dodge vector according to the relative moving direction (See at least Corkum Paragraphs 0017 and 0020-0021, the processor ; and 
d) controlling the motor to rotate according to the motor control data for making the robotic limb be moved along the dodge vector to dodge the first obstacle (See at least Corkum Paragraph 0105, the actuatable axes are driven, by rotating the motors, to avoid an object, and the direction the robotic arm moves is considered the dodge vector).

Regarding Claim 2, Corkum discloses the anti-collision method according to claim 1, wherein the robot comprises a plurality of the electric field sensors installed on the same side of the robotic limb (See at least Corkum Paragraph 0025, there are arrays of electrodes on each side of the arm); the step a) is configured to sense a variation of energy intensity (See at least Corkum Paragraph 0025, capacitance values are interpreted as the energy intensity) and a variation of energy center of a plurality of electric 15fields over continuous time by the electric field sensors (See at least Corkum Paragraph 0026 and Figure 4, the arrays of electrodes can determine the energy center based on the electrode with the highest change in capacitance value, the graphs in figure 4 show that the electrodes are continuously sensing the capacitance values).

Regarding Claim 3, Corkum discloses the anti-collision method according to claim 2, wherein the step b) comprises following steps: 
b11) determining a vertical moving direction of the first obstacle according to the variation of energy intensity (See at least Corkum Paragraph 0019, the system can use the capacitance value to determine the distance of an object); 
b12) determining a parallel moving direction of the first obstacle according to the variation of energy center (See at least Corkum Paragraph 0026, the energy center is determined based on the electrode with the highest change in capacitance value, which can then be used to determine which direction the object is approaching from); and 
b13) determining the relative moving direction according to the vertical moving direction and the parallel moving direction (See at least Corkum Paragraph 0016, the system can use the information to determine the relative position of the object and which way the object is moving).

Regarding Claim 4, Corkum discloses the anti-collision method according to claim 3, wherein the step b) further comprises following steps:  
27b14) determining a vertical moving velocity of the first obstacle according to a sensing time interval and the variation of energy intensity (See at least Corkum Paragraph 0102, the processor can determine the velocity of an object, which is detected by the electrodes, relative to an electrode based on the sampling rate which means it can determine the vertical velocity according to a sensing interval); 
b15) determining a parallel moving velocity of the first obstacle according to the sensing time interval and the variation of energy center (See at least Corkum Paragraph 0102, the processor can determine the velocity of an object, which is detected by the electrodes, relative to an electrode based on the sampling rate which means it can determine the parallel velocity according to a sensing interval; and  
5b16) determining a relative moving velocity according to the vertical moving velocity and the parallel moving velocity (See at least Corkum Paragraph 0102, the processor can determine the velocity of an object, which is detected by the electrodes, relative to an electrode using .
	
	Regarding Claim 5, Corkum discloses the anti-collision method according to claim 4, wherein the step c) further comprises following steps: 
c11) determining a dodge timing and a direction and a distance of the dodge vector 10according to the relative moving direction and the relative moving velocity (See at least Corkum Paragraphs 0102-0103 and 0105, the system determines the velocity and direction of a moving object and if the object is going to collide with the system, then the system determines how (dodge vector) and when (dodge timing) the system will avoid the object); and 
c12) generating the motor control data according to the dodge vector and the dodge timing (See at least Corkum Paragraphs 0102-0103 and 0105, when determining that an object will collide with the system, the processor determines how to avoid the object (dodge vector) and when to carry out those movements (dodge timing)) ; 
wherein the step d) is configured to control the motor to rotate according to the motor control data when the dodge timing is matched for making the robotic limb move heading to the direction of the dodge vector for the distance of the dodge vector to dodge the first obstacle (See at least Corkum Paragraphs 0102-0103 and 0105, the processor can drive the actuatable axis, via the motor, when the object gets close enough to the system for the system to determine it needs to avoid the object).

Regarding Claim 6, Corkum discloses the anti-collision method according to claim 1, wherein at least one electric field sensor is installed on one side of the robotic limb, and at least one electric field sensor is installed on another side of the robotic limb (See at least Corkum Paragraph 0025, the arm segment has electrodes on all sides); the step b) comprises following steps: 
b21) determine a first moving direction according to the variation of electric field sensed by the electric field sensor installed on one side when detecting the first obstacle (See at least Corkum Paragraph 0026, the electrodes on one side can detect an object based on a change of capacitance value); 
b22) determine a second moving direction according to the variation of electric field sensed by the electric field sensor installed on another side (See at least Corkum Paragraph 0026, the electrodes on another side can detect an object based on a change of capacitance value); 
b23) determine the relative moving direction according to the first moving direction and the second moving direction (See at least Corkum Paragraph 0026, the processor can determine the relative moving direction by comparing the change of capacitance value for electrodes on each side).

	Regarding Claim 10, Corkum discloses the anti-collision method according to claim 1, wherein the robotic limb comprises a plurality of arm bodies (See at least Corkum Paragraph 0011, the two arm segments are interpreted as the plurality of arm bodies), the arm bodies are concatenated by a plurality of movable structures (See at least Corkum Paragraph 0011, the two actuatable axes are interpreted as the plurality of movable structures), the motors are respectively configured to control the movable structures to operate for moving the arm bodies (See at least Corkum Paragraph 0020, the motor drives the actuatable axes); the step c) comprises following steps:  
c31) determining a dodge position according to the relative moving direction and a current position of the arm body arranged in last section (See at least Corkum Paragraph 0105, the processor can drive a specific segment of the robot, by using the corresponding actuatable axis, to avoid an object); and 
c32) planning a dodge strategy corresponding to the dodge vectors according to the current position and the dodge position (See at least Corkum Paragraphs 0103-0105, the processor can determine that if an object gets too close, the object will collide with the robot so it must plan a way to , and generating the motor control data according to the dodge strategy (See at least Corkum Paragraph 0017, the processor generates data for the actuatable axes, which are driven by motors, to avoid an object),
wherein the motor control data comprises a plurality of rotating angles of the motors (See at least Corkum Paragraph 0017, the processor generates data for each actuatable axis);
wherein the step d) is configured to respectively control each motor to rotate for the corresponding rotating angle according to the motor control data for making the arm bodies move respectively along the dodge vectors and moving the arm body arranged in the last section to the dodge position (See at least Corkum Paragraphs 0020-0021 and 0105, the motors drive the actuatable axes by rotating thus allowing the arm bodies to move, the arm body of the last section can be driven to avoid an object by rotating the motor in its corresponding actuatable axis).

Regarding Claim 12, Corkum discloses the anti-collision method according to claim 1, wherein the step b) is configured to detect the first obstacle according to the variation of electric field (See at least Corkum Paragraph 0025, the changes in capacitance value is interpreted as the variation of the electric field) during the robotic limb being moved (See at least Corkum Paragraph 0105, avoiding an object when executing a preplanned trajectory implies the robotic limb is already moving); the step c) is configured to modify a current moving vector of the robotic limb as the dodge vector according to the relative moving direction (See at least Corkum Paragraph 0105, if the arm segment of the robot is going to collide with an object when executing a preplanned trajectory, the movement of the arm segment of the robot can be modified to avoid the object), and generate the motor control data corresponding to the dodge vector (See at least Corkum Paragraph 0017, the processor generates data for the actuatable axes, which are driven by motors, to avoid an object).

Regarding Claim 13, Corkum discloses the anti-collision method according to claim 1, wherein the step d) is configured to move the robotic limb out from an intersection position between the relative moving direction 20and the robotic limb before movement (See at least Corkum Paragraph 0017, if an object is going to collide with the robotic limb at an intersection position, the robotic limb can be moved to avoid the object).

Regarding Claim 14, Corkum discloses the anti-collision method according to claim 1, wherein the step c) is configured to generate the motor control data when determining that the first obstacle is approaching the robotic limb according to the relative moving direction (See at least Corkum Paragraph 0017, the processor generates data for the actuatable axes, which are driven by motors, to avoid an object that is dynamic and going to collide with the robotic limb).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Corkum in view of Wang et al (US 20190202055 A1) (Hereinafter referred to as Wang).
Regarding Claim 7, Corkum discloses the anti-collision method according to claim 1, wherein the step c) comprises following steps:  
c21) determining the dodge vector according to the relative moving direction (See at least Corkum Paragraph 0017, the processor sets motion limits for speeds and position of the robotic limbs to avoid a dynamic object that will collide with the robotic limb);…
… wherein the step d) is configured to control the motor to rotate for the rotating angle (See at least Corkum Paragraph 0017, the processor determines the angular positions of the actuatable axes, which are driven by motors, to avoid an object).
Corkum fails to disclose …c22) modifying the dodge vector according to a position of a second obstacle when predicting that the robotic limb will collide the second obstacle if moving along the original dodge vector; and  
c23) generating the motor control data corresponding to the modified dodge vector, wherein the motor control data comprises a rotating angle;…
However, Wang teaches these limitations (See at least Wang Paragraph 0033, a robot path is simulated and if it is determined that a collision will occur between the second plurality of objects, then the path is adjusted to avoid the collision with the objects and the robot is programmed to perform the adjusted path instead, See at least Wang Paragraph 0036 for the movements of the robot including rotating of the joints). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed in Corkum to include the teachings of Wang to allow a robot to adjust a dodge vector to allow it to dodge a second object as well. This would allow a robot to avoid a collision with an object without accidently causing another collision with a different object. Both inventions are related to the field of anti-collision robots and by being able to adjust a path, the robot can avoid future collisions by modifying the current path, deleting paths that result in collisions, and 

Regarding Claim 8, Corkum fails to disclose the robot comprises a memory unit, the memory unit is configured to record an environmental map and the position of each 10second obstacle in the environmental map; the step c22) is configured to modify a direction of the dodge vector or reduce a distance of the dodge vector when determining that the robotic limb will collide any second obstacle if moving along the original dodge vector according to the environmental map, a current position of the robot in the environmental map and the position of each second obstacle in the environmental map. 
However, Wang teaches these limitations (See at least Wang Paragraph 0019, the memory device stores a virtual database, which is interpreted as an environmental map, that converts the real world into a virtual world and the memory is able to determine data relating to a plurality of objects in the virtual world; See at least Wang Paragraph 0033, the real world path of the robot is adjusted when it is determined that the robot will cause a collision with the second objects in the virtual world).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed in Corkum to include the teachings of Wang to have a memory that stores positions of objects in an environmental map and to adjust the direction of the robot when it is determined that the robot will collide with an object. In order to avoid collisions with objects, a robot must have some type of memory that allows it to know where a plurality of objects are located. By storing that data, a robot can simulate virtual paths and determine if a collision will occur when moving down a given path (See at least Wang Paragraphs 0021 and 0032). If a collision will occur, the robot can avoid the collision and by doing the simulations virtually, the robot never puts itself or anyone else in harm’s way. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corkum in view of Wang in further view of Kwak et al (US 20190339711 A1) (Hereinafter referred to as Kwak).

Regarding Claim 9, Corkum discloses …the step d) is configured to control the motor to rotate according to the motor control data (See at least Corkum Paragraph 0017, the processor determines the angular positions of the actuatable axes, which are driven by motors, to avoid an object)…
	Corkum fails to disclose that the step c22) is configured to modify the dodge vector according to the position of the second obstacle for making the modified dodge vector be mainly used to dodge the second obstacle when predicting that the robotic limb will collide the second obstacle if moving along the original dodge vector,… making the robotic limb moving along the modified dodge vector without collision with the second obstacle. However, Wang teaches these limitations (See at least Wang Paragraph 0033, the robot determines a path and if the robot will cause a collision with a plurality of second objects, the robot will adjust its path to avoid the collision and the robot will then follow the adjusted path). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed in Corkum to include the teachings of Wang to allow a robot to adjust a dodge vector to allow it to dodge a second object as well. This would allow a robot to avoid a collision with an object without accidently causing another collision with a different object. Both inventions are related to the field of anti-collision robots and by being able to adjust a path, the robot can avoid future collisions by modifying the current path, deleting paths that result in collisions, and adding new paths that avoid collisions with a plurality of objects (See at least Wang Paragraphs 0032-0033).  
The combination of Corkum and Wang fail to disclose …the first obstacle is a movable obstacle, and the second obstacle is a fixed obstacle;… 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings disclosed in the combination of Corkum and Wang to include the teachings of Kwak to have the first obstacle be movable and the second obstacle be fixed. An anti-collision method for a robot will need to take in consideration the different types of obstacles and objects the robot may collide with. Although neither Corkum nor Wang explicitly say that one object is fixed and one object is movable, one skilled in the art would recognize that for an anti-collision method to be successful in a practical application, it must be able to avoid collisions with a variety of obstacles. Kwak explicitly discloses a situation where one obstacle is fixed and one is movable. The methods for collision avoidance as mentioned above will still be able to be used to avoid a collision in a situation like this.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Corkum in view of Kwak. 

Regarding Claim 11, Corkum discloses the anti-collision method according to claim 10, but fails to disclose wherein the step c32) is configured to plan the dodge strategy based on shortest path algorithm, minimum moving energy algorithm or shortest moving time algorithm. However, Kwak teaches this limitation (See at least Kwak Paragraphs 0039, 0059, and 0016, rather than following the main body while it’s performing complicated movements, the another mobile robot instead follows the shortest path from where it currently is to where it needs to go, thus avoiding any complicated movements that may result in a collision with the main body). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings disclosed in Corkum to include the teachings of Kwak to plan the dodge strategy based on the shortest path algorithm. By using the shortest path, a robot can avoid . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sankai (US 20200346347 A1) teaches an upper limb motion support apparatus and system which utilizes electrodes. 
Han et al (US 20200298394 A1) teaches a home robot that uses electrodes as sensors. 
Roziere et al (US 20200180162 A1) teaches a device for detecting objects for a robot using electrodes. 
Sato et al (US 20200001460 A1) teaches a safety device to prevent danger caused by collisions between a moving part of an automatic device and a detection target. 
Sato et al (US 20190368658 A1) teaches a sensor device, which can be electrodes, that detects a target approaching the moving part of an automatic device. 
Streett et al (US 10317448 B2) teaches a system for detecting a living being using electric fields. 
Miyazawa et al (US 20190143522 A1) teaches a robot with electrodes for detecting contact or approach of an object. 
Takaoki (US 20190039250 A1) teaches a robot system and robot controller that uses electrodes. 
Naito et al (US 20180229379 A1) teaches a contact determination device that uses electric field sensors. 
Ghosh et al (US 5436613 A) teaches a system for detecting human presence in hazardous situations using electrodes that create an electric field. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.S./               Examiner, Art Unit 3666             
/ABBY Y LIN/               Supervisory Patent Examiner, Art Unit 3666